            Case 2:19-cv-00139-JM Document 35 Filed 06/23/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

SHERRY TOMEY, Guardian of the
Estate of Novalene Kent, a minor                                            PLAINTIFF

V.                                CASE NO. 2:19CV00139 JM

SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY;
REGINA MOBLEY; and JOHN DOES 1-5                                        DEFENDANTS

                              CERTIFICATION ORDER

       This Court certifies to the Supreme Court of Arkansas a question of law that

may be determinative of this case and as to which this Court finds that there is no

controlling precedent in the decisions of the Supreme Court of Arkansas.

                   I.      QUESTION OF LAW TO BE ANSWERED

       Does the State of Arkansas recognize an exception to the parental-immunity

doctrine when a direct-action suit against a motor vehicle liability insurance carrier for

underinsured motorist coverage is at issue and when underinsured motorist benefits are

the damages requested?

                   II.     FACTS RELEVANT TO THE QUESTION

       Pursuant to Rule 6-8(c)(2) of the Rules of the Arkansas Supreme Court of the

State of Arkansas, the parties agree upon the following statement of facts relevant to the

question.

       1. On April 18, 2016, Novalene Kent, then three years old, was traveling in a

Dodge Grand Caravan with her mother, Christina Buchanan, who was driving.
          Case 2:19-cv-00139-JM Document 35 Filed 06/23/20 Page 2 of 4



       2. While traveling in the Caravan, Nova and Ms. Buchanan were in a collision

that killed Ms. Buchanan and caused a severe brain injury to Nova.

       3. The Caravan was owned by Anthony Ray and insured by The Hartford with a

$25,000 bodily injury liability policy.

       4. Following the collision and as a result of Nova’s injuries, The Hartford

offered the full amount of the $25,000 bodily injury liability coverage to Nova in

exchange for a release of negligence claims against Ms. Buchanan and Mr. Ray.

       5. Nova, through her guardian, accepted the $25,000 bodily injury liability

settlement.

       6. At the time of the April 18, 2016 accident, Ms. Buchanan had underinsured

motorist coverage on her Farm Bureau policy, Policy No. MV01224584, in the amount

of $50,000.

       7. Ms. Buchanan’s Farm Bureau policy states:

               We will pay damages for bodily injury which a covered
               person is legally entitled to recover from the owner or
               operator of an underinsured auto. Bodily injury must be
               caused by an accident arising out of the ownership,
               maintenance or use of the underinsured auto.

               We will pay under this coverage only after the limits of
               liability under any applicable bodily injury liability bonds
               or policies have been exhausted by payment of judgments
               or settlements.

       8. Ms. Buchanan’s Farm Bureau policy provides coverage for her and any

member of her family residing in her household.

       9. At the time of the April 18, 2016 accident, Nova was a member of Ms.

Buchanan’s family residing in her household.
          Case 2:19-cv-00139-JM Document 35 Filed 06/23/20 Page 3 of 4



       10. Nova’s injuries were caused by an accident arising out of Christina

Buchanan’s negligent operation of Anthony Ray’s underinsured Caravan.

       11. The applicable bodily injury liability policy has been exhausted by way of

settlement with The Hartford.

       12. Nova submitted a claim for underinsured motorist coverage with Farm

Bureau for the policy limits of $50,000.

       13. Farm Bureau has denied the underinsured motorist coverage, asserting that,

because Ms. Buchanan was the operator of the underinsured vehicle, Nova is not

legally entitled to recover due to the parental-immunity doctrine.

        III. COMMENT BY THE UNITED STATES DISTRICT COURT

       It appears that this issue is one of first impression in Arkansas. In Fields v. S.

Farm Bureau Cas. Ins. Co., 350 Ark. 75, 87 S.W.3d 224 (2002) the Arkansas Supreme

Court recognized an exception to the parental-immunity doctrine where the source of

recovery is uninsured motorist benefits under a motor vehicle liability policy. Id. at

230. Here, Defendant argues that the exception created in Fields does not extend to the

Plaintiff’s claim because the recovery sought by Plaintiff is under an underinsured

motorist policy.

                   IV.     REFORMULATION OF THE QUESTION

       The United States District Court hereby acknowledges that the Supreme Court

of Arkansas, acting as the receiving court, may reformulate the question presented.

                    V.      COUNSEL OF RECORD AND PARTIES

       The attorneys of record in the case pending before this Court are as follows.
            Case 2:19-cv-00139-JM Document 35 Filed 06/23/20 Page 4 of 4



Attorney for the Plaintiff, Sherry Tomey, Guardian of the Estate of Novalene Kent, a

Minor:

         Timothy Paul Reed
         Reed Firm, P.A.
         400 West Capitol Avenue
         Suite 1700
         Little Rock, AR 72201
         501-400-7919
         Fax: 501-340-0678
         Email: timothypreed@icloud.com


Attorneys for Southern Farm Bureau Casualty Insurance Agency:

         Andy Lee Turner
         Kaleb M. Jones
         Turner Law Firm, P.A.
         Post Office Box 1225
         Cabot, AR 72023-1225
         501-941-2210
         Fax: 501-941-0010
         Email: andy@turnerlawfirmpa.com
               kaleb@turnerlawfirmpa.com


                                            VI.

         The Clerk of the Court is hereby directed to forward this Certification Order to

the Supreme Court of Arkansas under his official seal.

         IT IS SO ORDERED this 23rd day of June, 2020.



                                                  _______________________________
                                                   James M. Moody Jr.
                                                   United States District Judge
